UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to Commission File Number000-53790 FIRST SENTRY BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) West Virginia 03-0398338 (State or Other Jurisdiction of Incorporation or organization ) (I.R.S. Employer Identification No.) 823 Eighth Street, Huntington, West Virginia (Address of Principal Executive Offices) (Zip Code) (304) 522-6400 Registrant’s telephone number, including area code Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x. Indicate the number of shares outstanding of each of the Issuer’s classes of common stock as of the latest practicable date. 1,437,651 shares of Common Stock, par value $1.00 per share, were issued and outstanding as of November 15, 2010. FIRST SENTRY BANCSHARES, INC. Form 10-Q Quarterly Report Table of Contents PART I FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 Comparison of Financial Condition at September 30, 2010 and December 31, 2009 26 Comparison of Operating Results for the Three Months Ended September 30, 2010 and 2009 29 Comparison of Operating Results for the Nine Months Ended September 30, 2010 and 2009 33 LIQUIDITY AND CAPITAL RESOURCES 36 Off-Balance Sheet Arrangements and Contractual Obligations 37 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 37 ITEM 4T. CONTROLS AND PROCEDURES 38 PART II OTHER INFORMATION 38 ITEM 1. LEGAL PROCEEDINGS 38 ITEM 1A. RISK FACTORS 38 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 38 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 38 ITEM 4. REMOVED AND RESERVED 38 ITEM 5. OTHER INFORMATION 38 ITEM 6. EXHIBITS 38 SIGNATURES 39 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS September 30, 2010 (Unaudited) and December 31, 2009 (Dollars in Thousands, Except Per Share Data) September 30, December 31, (Unaudited) ASSETS Cash and due from banks $ $ Federal funds sold - Cash and cash equivalents Interest-earning deposits Investments available-for-sale Investments held-to-maturity Federal Home Loan Bank stock, at cost Loans, net of allowance of $4,960 (unaudited) and $4,785, respectively Interest receivable Bank premises and equipment, net Other real estate owned Goodwill and core deposit intangible Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Securities sold under agreements to repurchase Federal Home Loan Bank advances Interest payable Income taxes payable 40 - Other liabilities TRUST PREFERRED SECURITIES STOCKHOLDERS’ EQUITY Common stock, $1 par value, 5,280,000 shares authorized 1,437,651 issued and outstanding at September 30, 2010 (unaudited) and December 31, 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive income $ $ See accompanying notes to consolidated financial statements. 3 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Three and Nine Months Ended September 30, 2010 and 2009 (Unaudited) (Dollars in Thousands, Except Earnings Per Share) Three Months Ended September 30, Nine Months Ended September 30, INTEREST INCOME Loans, including fees $ Investment securities Interest-earning deposits and cash equivalents 40 92 INTEREST EXPENSE Deposits Securities sold under agreements to repurchase 99 96 Trust preferred securities 59 28 Advances NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service fees 20 18 62 46 Securities gains 2 60 Impairment losses on held-to-maturity securities - - - ) Other charges, commissions and fees OTHER EXPENSES Salaries and employee benefits Equipment and occupancy expenses Data processing Professional fees 59 Taxes, other than payroll, property and income 73 51 Insurance Other expenses INCOME BEFORE INCOME TAX INCOME TAX EXPENSE NET INCOME $ WEIGHTED AVERAGE EARNINGS PER SHARE $ See accompanying notes to consolidated financial statements. 4 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three and Nine Months Ended September 30, 2010 and 2009 (Unaudited) (Dollars in Thousands) Three Months Ended September 30, Nine Months Ended September 30, Net Income $ Other comprehensive income: Unrealized gains on securities: Unrealized holding gains arising during the period 90 Reclassification adjustment for gains included in net income ) (2 ) Cumulative-effect adjustment to apply GAAP for transfer of securities from available-for-sale to held-to-maturity 13 24 38 38 Adjustment for income tax ) ) ) Other comprehensive income (loss), net of tax ) Comprehensive income $ See accompanying notes to consolidated financial statements. 5 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2010 and 2009 (Unaudited) (Dollars in Thousands) September 30, September 30, CASH FLOWS FROM OPERATING CASH ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation and amortization Investment securities amortization, net Securities and trading asset losses (gains) ) ) Impairment loss on held-to-maturity securities - Write down of foreclosed properties 42 Loss on sale of assets 6 - Changes in: Interest receivable 94 ) Other assets ) Interest payable 39 Income taxes payable 40 ) Other liabilities 62 54 NET CASH PROVIDED BY (USED IN)OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Net (increase) decrease in interest-earning deposits ) Redemption and maturity of investments available-for-sale Redemption and maturity of investments held-to-maturity Sale of investments available-for-sale - Purchase of investments available-for-sale ) ) Purchase of investments held-to-maturity - ) Purchase of Federal Home Loan Bank stock - ) Net (increase) decrease in loans ) Proceeds from sale of foreclosed properties 9 Proceeds from sale of assets 36 - Purchases of premises and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITES Net increase in deposits Net increase (decrease) in agreements to repurchase securities ) Net increase (decrease) in Federal Home Loan Bank loans ) Net decrease in federal funds purchased - ) Increase in trust preferred securities - Fair market value of stock issued in business combination - Cash dividends paid ) ) NET CASH PROVIDED BY FINANCING ACTIVITIES NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND DUE FROM BANKS, BEGINNING CASH AND DUE FROM BANKS, ENDING $ $ (Continued) See accompanying notes to consolidated financial statements. 6 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2010 and 2009 (Unaudited) (Dollars in Thousands) September 30, September 30, SUPPLEMENTAL DISCLOSURES Cash paid for interest on deposits and borrowings $ $ Cash paid for income taxes $ $ SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING ACTIVITIES Loans transferred to foreclosed real estate $ $ Net change in unrealized holding gain (loss) on investments available-for-sale $ $ See accompanying notes to consolidated financial statements. 7 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, Dollars in Thousands) NOTE 1.BASIS OF PRESENTATION Principles of consolidation:The accompanying unaudited consolidated financial statements of First Sentry Bancshares, Inc. (the “Company”) and its wholly-owned subsidiary, First Sentry Bank (the “Bank”) have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the instructions for Form 10-Q.Accordingly, they do not include all of the information and footnotes necessary for a complete presentation of consolidated financial position, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for (i) a fair presentation and (ii) to make the financial statements not misleading, have been included.Operating results for the three and nine months ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010.All significant inter-company balances have been eliminated in consolidation. Current accounting developments:In June 2009, the Financial Accounting Standards Board (FASB) codified the accounting standards and restructured generally accepted accounting principles (GAAP), which is effective for financial statements issued after September 15, 2009.On the effective date, the codification will supersede all then-existing non-SEC accounting and reporting standards. All other grandfathered non-SEC accounting literature not included in the codification will become non-authoritative.FASB will not issue new standards in the form of Statements.Instead, FASB will issue Accounting Standards Updates.FASB does not believe the issuance of this Statement and the Codification will change GAAP. In June 2009, The FASB issued new guidance on accounting for transfers of financial assets.The guidance clarifies the objectives in determining whether a transferor and all of the entities included in the transferor’s financial statements have surrendered control over transferred assets.The determination must consider the transferor’s continued involvement in the transferred financial asset, including all arrangements or agreements made contemporaneously with , or in contemplation of, the transfer even if they were not entered into at the time of transfer.Also, the guidance requires that a transferor recognize and initially measure at fair value all assets obtained and liabilities incurred as the result of a transfer of financial assets or a group of financial assets accounted for as a sale.The Company does not expect the guidance to have an effect on the Company’s financial position. In June 2009, the FASB issued guidance requiring an enterprise to perform an analysis to determine whether the enterprise’s variable interest or interests give it controlling financial interest in a variable interest entity which should be included in the consolidated financial statements.This analysis identifies the primary beneficiary of a variable interest.In addition, an enterprise is required to assess whether it has an implicit financial responsibility to ensure that a variable interest entity operates as designed when determining whether it has the power to direct the activities of the variable interest entity that most significantly impacts the entity’s economic performance.This guidance requires ongoing assessments of whether an enterprise is the primary beneficiary of a variable interest entity.The guidance is effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009.The Company does not expect the guidance to have any impact on the Company’s financial position. 8 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, Dollars in Thousands) NOTE 1.BASIS OF PRESENTATION (continued) In October 2009, the FASB issued Account Standards Update No. 2009-15 (ASU 2009-15), Accounting for Ownership Lending Arrangements in Contemplation of Convertible Debt Issuance or Other Financing. At the date of issuance, a share-lending arrangement entered into on an entity’s own shares should be measured at fair value in accordance with prior guidance and recognized as an issuance cost, with an offset to additional-paid-in capital.Loaned shares are excluded from basic and diluted earnings per share unless default of the share-lending arrangement occurs.The amendment also requires several disclosures including a description of the terms of the arrangement and the reason for entering into the arrangement.The effective date of the amendment is dependent upon the date the sharing-lending arrangement was entered into and include retrospective application for arrangements outstanding as of the beginning of fiscal years beginning on or after December 15, 2009. The Company does not plan to issue convertible debt, and therefore, does not expect the update to have an impact on its financial statements. In January 2010, the FASB issued ASU No. 2010-1, Accounting for Distributions to Shareholders with Components of Stock and Cash, to alleviate diversity in the accounting for distributions to shareholders that allow the shareholder to elect to receive their entire distribution in cash or share but with a limit on the aggregate amount of cash to be paid.The amendment states that the stock portion of a distribution to shareholders that allows them to elect to receive cash or shares with a potential limitation on the total amount of cash that all shareholders can elect to receive in the aggregate is considered a share issuance.The amendment is effective for interim and annual periods ending on or after December 15, 2009 and had no impact on the Company’s financial statements. In January 2010, the FASB issued ASU 2010-04, Accounting for Various Topics – Technical Corrections to SEC Paragraphs. ASU 2010-04 makes technical corrections to existing SEC guidance including the following topics: accounting for subsequent investments, termination of an interest rate swap, issuance of financial statements - subsequent events, use of residential method to value acquired assets other than goodwill, adjustments in assets and liabilities for holding gains and losses, and selections of discount rate used for measuring defined benefit obligation. The adoption of the new guidance did not have a material impact on our financial statements. In January 2010, the FASB issued ASU No. 2010-05, Fair Value Measurements and Disclosures (Topic 820).The Update provides amendments to Subtopic 820-10 that require new disclosures that require the reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfer.In addition, the reporting entity should present separately information about purchases, sales, issuances and settlements of fair value measurements using significant unobservable inputs (Level 3).This Update also provides clarification of existing disclosure requirements related to the level of disaggregation and disclosure about inputs and valuation techniques.The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements.Those disclosures are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years.We have evaluated this Update and have adopted the provisions of the Update that are applicable. 9 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, Dollars in Thousands) NOTE 1.BASIS OF PRESENTATION (continued) In January 2010, the FASB issued Accounting Standards Update No. 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. ASU 2010-06 amends Subtopic 820-10 to clarify existing disclosures, require new disclosures, and includes conforming amendments to guidance on employers’ disclosures about postretirement benefit plan assets. ASU 2010-06 is effective for interim and annual periods beginning after December 15, 2009, except for disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years.The adoption of the new guidance did not have a material impact on our financial statements. In February 2010, the FASB issued ASU No. 2010-09, Subsequent Events (Topic 855) – Amendments to Certain Recognition and Disclosure Requirements. This Update provides amendments to Subtopic 855-10 that requires a filer with the Securities Exchange Commission (“SEC”) to evaluate subsequent events through the date that the financial statements are filed in addition to various other definitional clarifications.All of the amendments in this Update are effective upon issuance of this Update.We have evaluated this Update and have evaluated all subsequent events through the issuance of our financial statements included here within this Form 10-Q for the quarter ended June 30, 2010. In March 2010, the FASB issued ASU No. 2010-11, Derivatives and hedging (Topic 815) – Scope Exception Related to Embedded Credit Derivatives. This Update provides amendments to Subtopic 815-15, Derivatives and Hedging – Embedded Derivatives for certain credit derivative features transferring credit risk in the form of subordination of one financial instrument to another.The amendments in this Update are effective for each reporting entity at the beginning of its first fiscal quarter beginning after June 15, 2010.Early adoption is permitted at the beginning of each entity’s first fiscal quarter beginning after issuance of this Update.We have evaluated this Update and do not believe it will have a material impact on our financial statements because we do not currently have embedded credit derivatives. In April 2010, the FASB issued ASU No. 2010-18, Effect of Loan Modification when the Loan is Part of a Pool that is accounted for as a Single Asset (a consensus of the FASB Emerging Issues Task Force). The amendments in this update affect any entity that acquires loans subject to ASC Subtopic 310-30, that accounts for some or all of those loans within pools, and that subsequently modifies one or more of those loans after acquisition. ASU No. 2010-18 is effective for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the interim period ending September 30, 2010, and the amendments are to be applied prospectively. Management is currently evaluating the impact, if any, that the adoption of this amendment will have on its consolidated financial statements. 10 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, Dollars in Thousands) NOTE 2.INVESTMENT SECURITIES The amortized cost of investment securities and their fair values at September 30, 2010 (unaudited) and December 31, 2009 are as follows: Amortized Unrealized Unrealized Fair Cost Gains Losses Value September 30, 2010 (unaudited): Held-to-maturity: State and political $ $ $
